Exhibit 10.3

 

Execution Version

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT, dated as of May 5, 2019 (this “Agreement”),
is entered into by and among Midstates Petroleum Company, Inc., a Delaware
corporation (“Parent”), and the undersigned signatory set forth on the signature
pages hereto under the heading “Company Stockholder” (the “Company
Stockholder”). Parent and the Company Stockholder are each sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Company Stockholder is the beneficial or record owner, and has
either sole voting power or shared voting power over, such number of shares of
common stock, par value $0.0001 per share, of the Company (the “Company Common
Stock”) as is indicated on Schedule A attached hereto;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Amplify Energy Corp., a Delaware corporation (the “Company”) and Midstates
Holdings, Inc., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”), are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), that provides, among other things, for the merger of Merger Sub
with and into the Company, with the Company being the surviving corporation,
upon the terms and subject to the conditions set forth in the Merger Agreement
(the “Merger”);

 

WHEREAS, as a condition and an inducement to Parent’s and the Company’s
willingness to enter into the Merger Agreement, the Company Stockholder has
agreed to enter into this Agreement with respect to all Company Common Stock
that the Company Stockholder Beneficially Owns (as defined below), or owns of
record; and

 

WHEREAS, Parent desires that the Company Stockholder agrees, and the Company
Stockholder is willing to agree, subject to the limitations herein, not to
Transfer (as defined below) any of its Subject Securities (as defined below),
and to vote its Subject Securities in a manner so as to facilitate consummation
of the Merger and the other transactions contemplated by the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

 

1.             Definitions.  This Agreement is one of the “Designated
Stockholder Voting Agreements” as defined in the Merger Agreement. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement. When used in this Agreement, the
following terms in all of their tenses, cases and correlative forms shall have
the meanings assigned to them in this Section 1 or elsewhere in this Agreement.

 

--------------------------------------------------------------------------------



 

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such
Rule (in each case, irrespective of whether or not such Rule is actually
applicable in such circumstance). For the avoidance of doubt, Beneficially Own
and Beneficial Ownership shall also include record ownership of securities.

 

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

 

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time,
(b) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof, (c) any material amendment of the Merger Agreement or any
amendment to Section 8.1(f) thereof, or (d) the termination of this Agreement by
mutual written consent of the Parties.

 

“Subject Securities” shall mean, collectively, shares of Company Common Stock
and New Company Common Stock.

 

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person or any interest in any
Person or (b) in respect of any capital stock or interest in any capital stock,
to enter into any swap or any other agreement, transaction or series of
transactions that results in an amount of Subject Securities subject to
Section 3 of this Agreement that is less than the amount of Subject Securities
subject to Section 3 as of the date hereof. For purposes of this Agreement,
“capital stock” shall include interests in a partnership or limited liability
company.

 

2.                Agreement to Retain Subject Securities.

 

(a)                  Transfer and Encumbrance of Subject Securities.  From the
date hereof until the Expiration Time, the Company Stockholder shall not, with
respect to any Subject Securities Beneficially Owned by the Company Stockholder,
(a) Transfer any such Subject Securities or (b) deposit any such Subject
Securities into a voting trust or enter into a voting agreement or arrangement
with respect to such Subject Securities or grant any proxy (except as otherwise
provided herein) or power of attorney with respect thereto. Notwithstanding the
foregoing, this Section 2(a) shall not prohibit a Transfer of any Subject
Securities by the Company Stockholder to an Affiliate of the Company
Stockholder; provided, that a Transfer described in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to the Company, to be
bound by all of the terms of this Agreement.

 

(b)                  Additional Purchases; Adjustments.  The Company Stockholder
agrees that any shares of Company Common Stock and any other shares of capital
stock or other equity that the Company Stockholder purchases or otherwise
acquires or with respect to

 

2

--------------------------------------------------------------------------------



 

which the Company Stockholder otherwise acquires voting power after the
execution of this Agreement and prior to the Expiration Time (the “New Company
Common Stock”) shall be subject to the terms and conditions of this Agreement to
the same extent as if they constituted the Company Common Stock, and the Company
Stockholder shall promptly notify Parent of the existence of any New Company
Common Stock. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Securities, the terms of this Agreement shall apply to the resulting securities.

 

(c)                  Unpermitted Transfers; Involuntary Transfers.  Any Transfer
or attempted Transfer of any Subject Securities in violation of this Section 2
shall, to the fullest extent permitted by Law, be null and void ab initio. If
any involuntary Transfer of any of the Company Stockholder’s Subject Securities
shall occur, the transferee (which term, as used herein, shall include any and
all transferees and subsequent transferees of the initial transferee) shall take
and hold such Subject Securities subject to all of the restrictions, liabilities
and rights under this Agreement, which shall continue in full force and effect
until valid termination of this Agreement.

 

3.                Agreement to Vote and Approve.  From and after the date hereof
until the Expiration Time, at every meeting of the stockholders of the Company
called with respect to any of the following matters, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of the Company with respect to any of the following matters, the
Company Stockholder shall, and shall cause each holder of record of Subject
Securities on any applicable record date to (including via proxy), vote the
Subject Securities: (a) in favor of (i) the approval and adoption of the Merger
Agreement (unless a Company Change in Recommendation has occurred), and (ii) any
proposal to adjourn or postpone such meeting of stockholders of the Company to a
later date if there are not sufficient votes to approve and adopt the Merger
Agreement and (b) against (i) any action or agreement that would reasonably be
expected to result in (x) any condition to the consummation of the Merger set
forth in Article VII of the Merger Agreement not being fulfilled or (y) any
change to the voting rights of any class of shares of capital stock of the
Company (including any amendments to the Company’s bylaws or certificate of
incorporation), (ii) any Company Alternative Proposal or any other transaction,
proposal, agreement or action made in opposition to adoption of the Merger
Agreement or in competition or inconsistent with the Merger and the other
transactions or matters contemplated by the Merger Agreement, provided, however,
that this clause (ii) shall not apply to any Company Alternative Proposal or any
other transaction, proposal or action that is the subject of a Company Change in
Recommendation, (iii) any action, agreement or transaction that is intended,
that could reasonably be expected, or the effect of which could reasonably be
expected, to impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement provided, however, that this clause (iii) shall not apply to any
action, agreement or transaction that is the subject of a Company Change in
Recommendation and (iv) any action that may reasonably be expected to result in
a breach of any representation, warranty, covenant or agreement of Parent in the
Merger Agreement or of the Company Stockholder in this Agreement.

 

3

--------------------------------------------------------------------------------



 

4.                Irrevocable Proxy.  Upon the request of Parent, the Company
Stockholder shall appoint and constitute Parent, until the Expiration Time (at
which time such proxy shall automatically be revoked), with full power of
substitution and resubstitution, as the Company Stockholder’s true and lawful
attorney-in-fact and proxy (which proxy shall be irrevocable and which
appointment is coupled with an interest, including for purposes of Section 212
of the Delaware General Corporation Law), to the fullest extent of the Company
Stockholder’s rights with respect to the Subject Securities Beneficially Owned
by the Company Stockholder, to vote such Subject Securities solely with respect
to the matters set forth in Section 3 hereof and the Company Stockholder shall
retain the authority to vote its Subject Securities on all other matters. The
Company Stockholder shall take such further action or execute such other
instruments as may be reasonably necessary to effectuate the intent of any such
proxy.  The Parties agree that Parent will use the irrevocable proxy that may be
granted by the Company Stockholder only in accordance with applicable Law and
only if the Company Stockholder fails to comply with Section 3. The Company
Stockholder hereby agrees not to grant any proxy that conflicts or is
inconsistent with the proxy that may be granted to Parent in this Agreement.

 

5.                Representations and Warranties of the Company Stockholder. 
The Company Stockholder hereby represents and warrants to Parent as follows:

 

(a)                  Due Authority.  The Company Stockholder has the full power
and authority to make, enter into and carry out the terms of this Agreement.
This Agreement has been duly and validly executed and delivered by the Company
Stockholder and constitutes a valid and binding agreement of the Company
Stockholder enforceable against it in accordance with its terms.

 

(b)                  Ownership of the Company Common Stock.  As of the date
hereof, the Company Stockholder (i) Beneficially Owns the shares of Company
Common Stock indicated on Schedule A hereto, free and clear of any and all
Liens, other than those created by this Agreement or as set forth on Schedule
B1, and (ii) except as set forth on Schedule B2, has sole voting power over all
of the shares of Company Common Stock Beneficially Owned by the Company
Stockholder. As of the date hereof, the Company Stockholder does not
Beneficially Own any capital stock or other securities of the Company other than
the shares of Company Common Stock set forth on Schedule A. As of the date
hereof, the Company Stockholder does not Beneficially Own any rights to purchase
or acquire any shares of capital stock of the Company except as set forth on
Schedule A, or as set forth on Schedule B3.

 

(c)               No Conflict; Consents.

 

(i)   The execution and delivery of this Agreement by the Company Stockholder
does not, and the performance by the Company Stockholder of the obligations
under this Agreement and the compliance by the Company Stockholder with any
provisions hereof do not and will not: (A) conflict with or violate any Law
applicable to the Company Stockholder, or (B) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any of the shares of Company Common Stock Beneficially Owned by the

 

4

--------------------------------------------------------------------------------



 

Company Stockholder pursuant to any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Company Stockholder is a party or by which the Company Stockholder
is bound.

 

(ii)   No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by or with respect to the Company Stockholder in connection with the
execution and delivery of this Agreement or the consummation by the Company
Stockholder of the transactions contemplated hereby.

 

(d)                  Absence of Litigation.  There is no Proceeding pending
against, or, to the knowledge of the Company Stockholder, threatened against or
affecting, the Company Stockholder that could reasonably be expected to
materially impair or materially adversely affect the ability of the Company
Stockholder to perform the Company Stockholder’s obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

 

(e)                  Ownership of Parent Common Stock.  Except as set forth on
Schedule B4,  as of the date hereof, the Company Stockholder does not
Beneficially Own any shares of Parent Common Stock.

 

6.                Termination.  This Agreement shall terminate and shall have no
further force or effect immediately as of and following the Expiration Time;
provided, however, that the covenants and agreements contained in Section 7 and
Section 9 shall survive the consummation of the Merger and remain in full force
and effect until all obligations with respect thereto shall have been fully
performed or fully satisfied or shall have been terminated in accordance with
their terms. Notwithstanding the preceding sentence, this Section 6 and
Section 10 shall survive any termination of this Agreement. Nothing in
this Section 6 shall relieve or otherwise limit any party of liability for a
breach of this Agreement.

 

7.                Notice of Certain Events.  The Company Stockholder shall
notify Parent in writing promptly of (a) any fact, event or circumstance that
would cause, or reasonably be expected to cause or constitute, a breach in any
material respect of the representations and warranties of the Company
Stockholder under this Agreement and (b) the receipt by the Company Stockholder
of any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with this Agreement;
provided, however, that the delivery of any notice pursuant to this Section 6
shall not limit or otherwise affect the remedies available to any party.

 

8.                No Ownership Interest.  Nothing contained in this Agreement
shall be deemed to vest in Parent any direct or indirect ownership or incidence
of ownership of or with respect to the Subject Securities. All rights, ownership
and economic benefits of and relating to the Subject Securities shall remain
vested in and belong to the Company Stockholder, and Parent shall not have the
authority to direct Company Stockholder in the voting or disposition of any
Subject Securities, except as otherwise expressly provided herein.

 

9.                No Solicitation.  The Company Stockholder agrees that it will
not, and will cause its Affiliates not to, and will use commercially reasonable
efforts to cause its and their

 

5

--------------------------------------------------------------------------------



 

Representatives not to, directly or indirectly, take any of the actions listed
in clauses (i)-(vii) in Section 6.4(b) of the Merger Agreement.

 

10.              Waiver of Certain Actions.  The Company Stockholder hereby
agrees not to commence or participate in, and to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against Parent, the Company or any of their respective
Subsidiaries or successors (a) challenging the validity of, or seeking to enjoin
or delay the operation of, any provision of this Agreement or the Merger
Agreement (including any claim seeking to enjoin or delay the Closing) or
(b) except in the case of gross negligence or willful misconduct, alleging a
breach of any duty of the Company Board or Parent Board in connection with the
Merger Agreement, this Agreement or the transactions contemplated thereby or
hereby.

 

11.              Miscellaneous.

 

(a)                  Severability.  Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions of
this Agreement or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction. If a final
judgment of a court of competent jurisdiction declares that any term or
provision of this Agreement is invalid or unenforceable, the Parties agree that
the court making such determination shall have the power to limit such term or
provision, to delete specific words or phrases or to replace such term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be valid and enforceable as so modified. In
the event such court does not exercise the power granted to it in the prior
sentence, the Parties agree to replace such invalid or unenforceable term or
provision with a valid and enforceable term or provision that will achieve, to
the extent possible, the economic, business and other purposes of such invalid
or unenforceable term or provision.

 

(b)                  Successors and Assigns.  Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
Parties (whether by operation of law or otherwise) without the prior written
consent of the other Party. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the Parties
and their respective successors and permitted assigns. Any purported assignment
in violation of this Section 11(b) shall not be deemed to prevent Parent from
engaging in any merger, consolidation or other business combination transaction.

 

(c)                  Amendments and Modifications.  No provision of this
Agreement may be amended or modified unless such amendment or modification is in
writing and signed by (i) Parent, and (ii) the Company Stockholder. No failure
or delay by any Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by applicable
Law.

 

6

--------------------------------------------------------------------------------



 

(d)                  Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally (notice
deemed given upon receipt), transmitted by email or facsimile (notice deemed
given upon confirmation of receipt) or sent by a nationally recognized overnight
courier service, such as Federal Express (notice deemed given upon receipt of
proof of delivery), to the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

(i)   if to the Company Stockholder, to:

 

Trust Asset Management LLC

1900 St James Place Suite 300

Houston, Texas 77056

Attention: Mark Shinder, CEO/CIO

 

With a copy (which shall not be considered notice) to:

 

Axys Capital Income Fund

c/o Axys Capital Management

1613 S Capital of Texas Hwy Ste 201

Austin, Texas 78746

Attention: Chris Hamm, CEO/CIO

Email: chamm@axysgroup.com

 

(ii)              if to Parent, to:

 

Midstates Petroleum Company, Inc.

321 South Boston, Suite 1000

Tulsa, OK 74103

Attention: Scott C. Weatherholt

Email: scott.weatherholt@midstatespetroleum.com

 

With a copy (which shall not be considered notice) to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: Ryan J. Maierson and William N. Finnegan IV

Email: ryan.maierson@lw.com

bill.finnegan@lw.com

 

Or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

 

7

--------------------------------------------------------------------------------



 

(e)                  Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without giving effect to any choice of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any other jurisdiction.

 

(f)                  Submission to Jurisdiction.  Each of the Parties agrees
that it shall bring any action or proceeding in respect of any claim arising
under or relating to this Agreement or the transactions contemplated by this
Agreement exclusively in the Court of Chancery of the State of Delaware (or if
such court declines to accept jurisdiction over a particular matter, any Federal
court located within the State of Delaware) (the “Chosen Courts”) and, solely in
connection with such claims, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to the laying of
venue in any such action or proceeding in the Chosen Courts, (iii) waives any
objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any Party and (iv) agrees that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 11(d) or in such other manner as may be permitted by Law shall be
valid and sufficient service thereof. The consent to jurisdiction set forth in
this Section 11(f) shall not constitute a general consent to service of process
in the State of Delaware and shall have no effect for any purpose except as
provided in this Section 11(f). The Parties agree that a final judgment in any
such suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

(g)                  Enforcement.  The Parties agree that irreparable damage,
for which monetary damages would not be an adequate remedy, would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached by the Parties.
Prior to the termination of this Agreement pursuant to Section 6, it is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions, or any other appropriate form of specific performance or equitable
relief, to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in any court of competent jurisdiction, in each case
in accordance with this Section 11(g), this being in addition to any other
remedy to which they are entitled under the terms of this Agreement at law or in
equity.

 

(h)                  No Third Party Beneficiaries.  Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

(i)                   WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS

 

8

--------------------------------------------------------------------------------



 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(C) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 11(i).

 

(j)                   Entire Agreement.  This Agreement and the Merger Agreement
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof.

 

(k)                  Counterparts.  This Agreement may be executed in two or
more counterparts, including via email in “portable document format” (“.pdf”)
form transmission, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the Parties and delivered to the other Party, it being understood that
all parties need not sign the same counterpart.

 

(l)                   No Agreement Until Executed.  This Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the Parties unless and until (i) the Merger Agreement is
executed and delivered by all parties thereto, and (ii) this Agreement is
executed and delivered by the Parties.

 

(m)                Expenses.  All costs and expenses incurred in connection with
this Agreement shall be paid by the Party incurring such cost or expense,
whether or not the Merger is consummated.

 

(n)                  Action in Company Stockholder Capacity Only.  No Person
executing this Agreement (or designee or Representative of such Person) who has
been, is or becomes during the term of this Agreement a director or officer of
the Company shall be deemed to make any agreement or understanding in this
Agreement in such Person’s capacity as a director or officer of the Company. The
Parties acknowledge and agree that this Agreement is entered into by the Company
Stockholder solely in its capacity as the Beneficial Owner of shares of Company
Common Stock and nothing in this Agreement shall (i) restrict in any respect any
actions taken by the Company Stockholder or its designees or Representatives who
are a director or officer of the Company solely in his or her capacity as a
director or officer of the Company or (ii) be construed to prohibit, limit or
restrict the Company Stockholder from exercising its fiduciary duties as a
director or officer of the Company. For the avoidance of doubt, nothing in this
Section 11(n) shall in any way modify, alter or amend any of the terms of the
Merger Agreement.

 

(o)                  Documentation and Information.  The Company Stockholder
shall not make any public announcement regarding this Agreement and the
transactions contemplated hereby without the prior written consent of Parent
(such consent not to be unreasonably withheld), except as may be required by
applicable Law including, but not

 

9

--------------------------------------------------------------------------------



 

limited to, any necessary filings with respect to the Merger or this Agreement
under the Securities Act and the Exchange Act (provided that reasonable notice
of any such disclosure will be provided to Parent). The Company Stockholder
consents to and hereby authorizes Parent and the Company to publish and disclose
in all documents and schedules filed with the SEC, and any press release or
other disclosure document that Parent reasonably determines to be necessary in
connection with the Merger and any transactions contemplated by the Merger
Agreement, the Company Stockholder’s identity and ownership of the Subject
Securities, the existence of this Agreement and the nature of the Company
Stockholder’s commitments and obligations under this Agreement, and the Company
Stockholder acknowledges that Parent may, in Parent’s sole discretion, file this
Agreement or a form hereof with the SEC or any other Governmental Entity,
provided, that nothing herein relieves the Company from its obligations under
the Merger Agreement, including those obligations set forth in Section 6.7 and
Section 6.16 of the Merger Agreement. The Company Stockholder agrees to promptly
give Parent any information it may reasonably require for the preparation of any
such disclosure documents, and the Company Stockholder agrees to promptly notify
Parent of any required corrections with respect to any written information
supplied by the Company Stockholder specifically for use in any such disclosure
document, if and to the extent that any such information shall have become false
or misleading in any material respect.

 

(p)                  Obligation to Update Schedule A.  The Company Stockholder
agrees that in connection with any acquisitions or Transfers (to the extent
permitted) of Subject Securities by any Company Stockholder, the Company
Stockholder will, as promptly as practicable following the completion of
thereof, notify Parent in writing of such acquisition or Transfer and the
Parties will update Schedule A to reflect the effect of such acquisition or
Transfer.

 

(q)                  Treatment of Company Registration Rights Agreement. Prior
to the Effective Time, to the extent the Company Stockholder has rights under
that certain Registration Rights Agreement, dated May 4, 2017, by and between
the Company and certain holders of Company Common Stock party thereto (the
“Company Registration Rights Agreement”), Parent and the Company Stockholder
shall use reasonable best efforts to cause the assumption by Parent of the
obligations of the Company under the Company Registration Rights Agreement,
which efforts shall include negotiating in good faith with each other and with
the Company to enter into a consolidated registration rights agreement among
Parent and the holders of Company Common Stock that are party to the Company
Registration Rights Agreement and the holders of Parent Common Stock that are
party to that certain Registration Rights Agreement, dated October 21, 2016, by
and between Parent and certain holders of Parent Common Stock party thereto.

 

[Signature pages follow]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

By:

/s/ David J. Sambrooks

 

Name:

David J. Sambrooks

 

Title:

President and Chief Executive Officer

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------



 

 

COMPANY STOCKHOLDER

 

 

 

TRUST ASSET MANAGEMENT, as Investment Advisor to Axys Capital Income Fund

 

 

 

By:

/s/ Mark Shinder

 

Name:

Mark Shinder

 

Title

Chief Executive Officer and Chief Investment Officer

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

Number of Shares of
Company Common Stock
Beneficially Owned

 

Number of Shares of
Company Common Stock
Owned of Record

1,626,816

 

—

 

--------------------------------------------------------------------------------



 

Schedule B

 

B1

 

None.

 

B2

 

None.

 

B3

 

None.

 

B4

 

None.

 

--------------------------------------------------------------------------------